Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on January 4, 2022. New claims 13-16 are added. Claims 1-16 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201711149028.1, filed 11/17/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 01/04/2022, are acknowledged. With respect to the rejections of claims 1-12 under 35 U.S.C. 103, the applicant’s outstanding amendment/arguments (see REMARKS, pages 7-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 10/06/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
determining ... resource corresponding to each channel measurement value of the k channel measurement values based on the k channel measurement resource identifiers and the k interference measurement resource identifiers ... ; and performing ... resource scheduling based on the k channel measurement values and the resources corresponding to the k channel measurement values ... ; and wherein each of the k channel measurement values is calculated according to a respective channel measurement resource identifier and a respective interference measurement resource identifier that correspond to a respective channel measurement value” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-4, 13 and 16.
The prior art of record also fails to fairly show or suggest the claimed user equipment (claim 9) and method (claim 5), comprising, among other limitations, the novel and unobvious limitations as “sending ... message comprising k channel measurement values, k channel measurement resource identifiers, and k interference measurement resource identifiers to a network device; and communicating with the network device ...; wherein each of the k channel measurement values is calculated according to a respective channel measurement resource identifier and a respective interference measurement resource identifier that correspond to a respective channel measurement value, and the message indicates which of the k channel measurement resource identifiers and the k interference measurement resource identifiers corresponds to each respective k channel measurement values” structurally and functionally 

6. 	References U.S. 10,129,781; U.S. 10,560,859; U.S. 2016/0006553 and U.S. 2019/0297519 are cited because they are put pertinent to improve the feedback of Channel State Information ‘CSI’ in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 7, 2022